Case 6:19-bk-00423-KSJ Doc7_ Filed 02/05/19 Page 1of 48

FILED

       
   
  
 
 
 

Fill in this information to identify your case:

  

Debtor, 4 Thomas O'Donnell

 

 

 

 

First Name Middle Name ~~ Last Name EB 5 2019
Debtor 2 _Theresa C “O'Donnell F
| (Spouse if, filing) First Name Middle Name Last Name

 

_ Cle «, U.S. Bankruptcy,

i United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

re land Division
Case number CODCOD) — 19-504 >3_ > Orlanao

| it known) (1 ‘Check if this is an
amended filing

[

 

Official! Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

GENRE Summarize Your Assets

Your assets
Value of what you:own

1. Schedule A/B: Property (Official Form 106A/B)

 

 

 

1a. Copy line 55, Total real estate, from Schedule A/B.... $ ____ 203,000.00
1b. Copy line 62, Total personal property, from Schedule AB... ccc cece cence re rene rene rere reetannatatiaseniease $ 19,620.00
1c. Copy line 63, Total of all property on Schedule AB. cece ir cnrrer csi erescanegsivinenstenersesert reas $ 222,620.00
$ atize Your Liabilities ee
Your tiabilities

Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 218,644.00.
3. Schedule E/F- Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F 0... eee $ 0.00

3b. Capy the total claims from Part 2 (nonpriarity unsecured claims) from line 6j of Schedule G/F... cece $ 80,619.00

 
 

Your total liabilities | $ 299,263.00

 

Summarize Your Income and Expenses _

 

4. Schedule I: Your income (Official Form 106!)

 

Copy your combined monthly income from line 12 of Schedule /... $ «5,280.25
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22¢ Of SCHEGUIC U.a..eessssssssseusesssesneeteucesstssiesssiinrarsteuersreettanet $ 2,802.00

GGEGERIE Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
(No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

M Yes
7. What kind of debt do you have?

@ Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out tines 8-9g for statistical purposes. 28 U.S.C. § 159.

1) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2017 Best Case, LLC - wew.bestcase.com Best Case Bankruptcy
Case 6:19-bk-00423-KSJ Doc? Filed 02/05/19 Page 2 of 48
Debtor 2 Tromas © one elt Case number (if known) CRD 19-0433

8. Flom the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $= 180.42

 

 

 

 

 

9. Copy the following special categories of claims from Part 4, tine 6 of Schedule E/F:

Total claim

From Part 4 on Schedule EF, copy the following: a
Sa. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $000
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.06
9d. Student loans. (Copy line 6f.) $ 59,446.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy fine 6g.) 000
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line Sh.) +$ 0.00

9g. Total. Add lines 9a through 9f. $ 59,446.00

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page 3 of 48

Last Name ¢

 

(Spouse, if filig) [First Ni

 

 

 

 

~—,

Case number

United States B: y Court for the: 6 District of ees Ot

 

Q) Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 42118

in each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

times Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
O No. Go to Part 2,
@ ves. Where is the property?
What is the property? Check ail that apply. Do not deduct secured deims or ex ions. Put
\1 oS A hocg aj ’ l § \ i ¢ hk en Single-family home the amount of any secured claims on Schedule D:
44. 7 . Creditors Who Have Claims Secured by Property.
Street address, if available, or other description 0 duplex or multi-unit building
O Condominium or cooperative Current value of the Current value of the
Q) Manufactured or mobile home entire property? portion you own?.
O Lana sa.04 800 s

St Cc { \ GL H765 C1 Investment property
* C Timeshare Describe the nature of your ownership

City State ZIP Code Ol) other interest (such as fee simple, tenancy by
er the entireties, or a lite estate), if k

Who has an interest in the property? Check one. \
Oxnola fae Simple

 

Q) Debtor 1 only

County QQ Debtor 2 only
a Debter 1 and Debtor 2 only CQ] check if this is community property

QI At least one of the debtors and another {see instructions)
Other information you wish to add about this item, suchas local
property identification number:

What is the property? Check ail that apply. Do not deduct secured claims or exemptions. Put
Q Single-family home the amount of any secured claims on Schedute D:

 

If you own or have more than one, list here:

 

 

 

1.2. ‘unit buildi Creditors Who Have Claims Secured by Property.
Street address, if available, or other description OF duplex or must unit bullaing
CJ Condominium or cooperative Current value of the Current value of the
(2 Manufactured or mobile home entire property? portion you own?
O) Land $ $
( investment property
Describe the nature of your ownership
eS Ti
City State ZIP Code 4 imeshare interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.
C1 Debtor 4 only

 

 

County C1 Debtor 2 only
(J Debtor 1 and Debtor 2 only QO Check if this is community property
(C21 Atleast one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

Official Form 106A/B Schedule A/B: Property page 1
cor “HRSHGL-6 a bvaneth Doc 7 Filed azinnia. (Aad HIE
Sater RTHCE SAO HOni nell

1.3.

 

Street address, if available, or other description

 

City State

ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number hare. ............0....0. ccc cccneseuseneneuenereacneascernenesarseesusdeaneu cesar reansen »>

Describe Your Vehicles

What Is the property? Check all that apply.
2 Single-family home

Q Duplex or multi-unit building

(2 Condominium or cooperative

(2 Manufactured or mobile home

C1 Land

CO) investment property

G Timeshare

2 other

 

Who has an Interest in the property? Check one.

CJ Debtor 4 only

(2 Debtor 2 only

( Debtor 1 and Debtor 2 only

Q atteast one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedute D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

§ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), If known.

 

C2] check if this is community property
(see instructions)

Other Information you wish to add about this item, such as local

4 re

property identification 1

 

“208, BOO |

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Q No

@ yes

3.1. Make: CRD
Model: { mao. )
Year: MO.

Approximate mileage: aloO, G20

Mods, information:
me

Modo luc
On endn tia |

lf you own or have more than one, describe here:

3.2. Make:

Foud

Year: \

Approximate mileage: |D© G99

Other information:

Mnda buen by My

Official Form 106A/B

Who has an interest in the property? Check one.

| Debtor 1 only

CJ Debtor 2 only

Q Debtor 4 and Debtor 2 only

CJ At least one of the debtors and another

Q) check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Q) Debtor 1 only
O) Debtor 2 only
Debtor 1 and Debtor 2 only
() At least one of the debtors and another

(2 Check if this is community property (see
instructions)

Schedule A/B: Property

De nat deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

 

Do not deduct secured claims or exerptions. Put
the amount of any secured claims on Schedule DB:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

page 2
 

coms CARTMAN OVAS WSC ||D0c 7 Filed azliosiia. Kad

debtor 9 OV 2

3.3, Make:
Model:
Year:

Approximate mileage: 49,00)

nda, heal IS
by edie,

foe

3.4. Make:
Model:

Year:

Other information:

Power —

4. Watercraft, aircraft, motor homes, ATVs and other recreational

Approximate ‘on BOE
t

randy

Who has an interest In the property? Check one.

O'Sonell

Widlgy wre has an interest in the property? Check one.

0 Debtor 1 only

ea Debtor 2 only

(2 debtor 1 and Debtor 2 only

Q) Atteast one of the debtors and another

G check if this is community property (see
instructions)

a\

Debtor 1 only

CY Debtor 2 onty

2 debtor 1 and Debtor 2 onty

© Atleast one of the debtors and another

O) Check if this is community property (see
instructions)

ict

other vehicles, and

Do not deduct secured claims or exemptions. Put
the amount cf any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Ciaims Secured by Property.

Current value of the Current value of the
entire property? Portion you own?

» BO) st)

16S

Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

a No
Q) Yes

4.1, Make:
Model:
Year:

Other information:

if you own or have more than one, list here:

4.2, Make:
Model:
Year:
Other information:

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
here

you have attached for Part 2. Write that

h

Who has an interest in the property? Check one.
QJ debtor 1 only

Q debtor 2 only

a Debtor 1 and Debtor 2 only

(I At least one of the debtors and another

QQ Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

O Debtor 1 ony

Gi Debtor 2 only

CY debtor 4 and Debtor 2 only

(J At least one of the debtors and another

Ci check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

F Loe —

 

Official Form 106A/B

Schedule A/B: Property

(eae

 

page 3
Debtor 1 “digs i
bio there ODUM

fiascee Describe Your Personal and Household items

   

H\ Doc? Filed og/08119.. FaqOOYae>

 

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

©. escibe.,. SOR, enthee AVE , bod s, rentonictinde
“ Se Shoat entecetarenr cone est fea

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including call phones, cameras, media players, games

RONLALEL, SOKED, TV, PIC ALLIOONE

No
@ Yes. Describe...

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

4 No
C] Yes. Describe..........

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
a No

(2 Yes. Deseribe..........

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
No
Q Yes. Describe..........

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
1 No
@ Yes. Describe.......... CQ i p as
12. Jewsiry
Examples: god on jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
, silver

I

CI Yes. Describe...

 

13, Non-farm animals
Examples: Dogs, cats, birds, horses

No

Yes. Describe “aN ey page Map ‘
W Yee. Describe... Ca tho Roc THe Ree monneckT AD

14. Any other personal and So items you ‘ not already list, including any/health aids you did not list
f No

Q] Yes. Give specific
information. .............

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3, Write that ber here >

 

Official Form 1064/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

s 4OO— _

s S00 ~

 

 

 

 
 

Debtor 1

 

ieee Oescribe Your Financial Assets

Current value of the
portion you own?

Do nat deduct secured claims
or exemptions.

Do you own or have any legal or equitable interest in any of the following?

16.Cash
Examples: Money you have in your wallet, in your home, in a safe depasit box, and on hand when you file your petition

No ,
t Yes Cash: 50 hese $ 0

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
a No

rn institution name:

 

17.1. Checking account:

 

17.2, Checking account:

 

17.3. Savings account:

 

17.4, Savings account:

 

17.5. Cartificates of deposit:

 

17.6. Other financial account:

 

17.7. Other financial account:

 

17.8, Other financial account:

 

on fF Ff Ff Ff FH FH HF

17.9, Other financial account:

 

18, Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

B No

2 7 Institution or issuer name:

 

 

19, Non-publicly traded stock and Interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint vanture

() No Name of entity: j % of ownership:

@ Yes. Give specific f ) ‘Son re| IS & ( i Ke h h A Qa . O%l Ox Db gs YUED —_
information about | - o% =
THEM. cscs HOES E4994 pay {FoR Yee} H Wt % 5

—t

Official Form 106A/B Schedule A/B: Property page 5
ost “Theeyane es deveee Hs Doc7 Filed ag/asiia.. Hagb@ Wie

Name Sar Last Name

Why atharese. DDanre ll

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Brno

Q] Yes. Give specific —_ Issuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THOM... ceeccceceeeeeee $
$
$

21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension ar profit-sharing plans
a No
Q Yes. List each

account separately. Type of account: tnstitution name:

401(k) or similar plan: §
Pension plan: $.
JRA: $
Reti $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
. No
OD Ves once Institution name or individual:
Electric: $
Gas: $
Heating ail: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented it $
Other:
ther: $
23. Annuities (A contract for a periodic payment of monay to you, either for life or for a number of years)
* No
1 issuer name and description:
$
$
$

 

Official Form 106A/B Schedule A/B: Property page 6
eric 7 Filed 9519. PaebO Yes

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

@ to

Ss Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

  

 

 

 

25. Trusts, equitable or future interests in property (other than anything IIsted in line 1), and rights or powers
exercisable for your benefit

VB No

© Yes. Give specific
information about them.... $

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements

no

() Yas. Give specific
information about them... $

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

8 no

OI Yes. Give specific
information about them... $

Money or proparty owed to you? Current value of the

portion you own?
Do not deduct secured
daims or exemptions.

28. Tax refunds owed to you

B No

Q) Yes. Give specific information
about them, including whether
you already filed the returns State: $.
and the tax years. ....seesee

Federal: $.
Local: $

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

no

Q) Yes. Give Specific information

 

Alimony: $
Maintenance: §
Support: $
Divorce settlement: $
Property setiiement: $

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
a No

QQ Yes. Give specific information..

 

Official Form 106A/B Schedule A/B: Property page 7
 

Debtor 1 eg

31, Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

@ bo

Q) Yes. Name the insurance company Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

 

 

$
$
§
32. Any interest in property that is due you from someone who has died
lf you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.
@ No
QO Yes. Give specific information. .............
$
33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examplas: Accidents, employment disputes, insurance claims, or rights to sue
Ano
C2 Yes. Describe each Claim, .....essessn
$
34, Other contingent and unliquidated claims of every nature, including counterclalms of the debtor and rights
to set off claims
@ No
(2 Yes. Describe each claim...
$

35. Any financial assets you did not already list

@ No

C1 Yes. Give specific information............ ;

 

36. Add the dollar value of all of your entries from Part 4, Including any entries for pages you have attached CO
for Part 4. Write that ber here csavecsecteseeuueseatatsaeseusvevitvuseeneveses > $.

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37,Do you own or have any legal or equitable interest in any business-related property?
No. Go to Part 6.
Q Yes. Go to line 38.

 

Current value of the
portion you own?
Do not deduct secured claims
or exemptions,
38.A ts receivable or issions you already earned

No

Cl Yes. Describe.......
$

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

@ no

C) ves. Deseribe....... $

Official Form 106A/B Schedule A/B: Property page 8
 

  
 
 

Debtor 1

Spoor O

 
  

yy boc 7 Filed ezine. PCIE)

Last Name.

Oe. pannel |

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

@ no

O) Yes. Describe.......

41. Inventory
No
Q Yes. Describe.......

42.Interests In partnerships or joint ventures

Brno

C Yes. Deseribe....... Name of entity:

43. Customer lists, mailing lists, or other compilations

No

% of ownership:

te $
% $
% $

QO] Yes. Do your lists Include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

O No
Cd Yes. Describe........

44. Any business-related property you did not already list

No
O Yes. Give specific

 

information .........

 

 

 

 

wr Ff FF GF fF

 

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $_— -

for Part 5. Write that ber here

 

 

 

 

wuss Describe Any Farm- and Commercial Fishing-Rolated Property You Own or Have an Interest In.
If you own or have an interest in farmiand, fist it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

No. Go to Part 7.
OD Yes. Go to line 47.

47, Farm animals
Examples: Livestock, poultry, farm-raised fish

& No
i

Official Form 106A/B

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

Schedule A/B: Property page 9
 

— Tse rede %k- Cte Doc7 Filed 02/05/19... PAG oPas
bora CEO LONE!

48, Crops—either growing or harvested

B No

Q) Yes. Give specific
information. ............ $

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
® No
DVS ooo ccrcesessccsnssseee

50. Farm and fishing supplies, chemicals, and feed

& Na
CD YS ooecccccsssccccsssneee

51. Any farm- and commercial fishing-related property you did not already list
No

Ql Yes. Give specific
information. .. .

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ - ( “_
for Part 6. Write that number here >

 

 

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already fist?
Examples: Season tickets, country club membership

Bn

CI Yes. Give specific
information. ............

—_=

54. Add the dollar value of all of your entries from Part 7. Write that ber here >

ee the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2

 

56. Part 2: Total vehicles, line §

57. Part 3: Total personal and household items, line 15 $ | i : 2 é)
—
58. Part 4: Total financial assets, line 36 $. SO

59. Part 5: Total business-related property, line 45 $ O —

 

60. Part 6: Total farm- and fishing-related property, line 52

OT
61. Part 7: Total other property not listed, line 54 +3 ( > _ * / 2, g 7O —~

Aad

62. Total personal property. Add lines 56 through 61... 5

 

63. Total of all property on Schedule A/B. Add line 55 + line 62.

 

 

 

 

Official Form 106A/B Schedule A/B: Property

 
Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page 13 of 48

Debtor 1

 

Debtor 2

C2) Check if this is an

Case number
{If known) amended filing

(Spouse, M Riing) Fest Nema “tastNeme
United States Bankruptcy Court for the: District of ‘Cum AR

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying corract information.
Using the property you fisted on Schedule A/B: Property (Official Form 106A4/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necassary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—amay be unlimited In dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

} ace +: the Property You Claim as Exempt

1, Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

ea You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and lina on Current value of the = Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

Copy the value from Check only one box for sach exemption.
Schedule A/B

description: $. Us — a
Line from (HO # 100% of fair market value, up to ( 1 ‘ i f HS) at
Schedule A/B: o j any applicable statutory limit *

SgaPD- CORD Fua/ CRD 0.5,S0d |
Line from 33 2 / SOD as5/S0D of fair market vatue, up to a 4+-ap0.

Schedule A/B: any applicable statutory limit

Bit gO s_\o} — —
description’ tak | Go Q og _ Jat oof

Line from , Gl 100% of fair market value, up to
Schedule ne 2. { any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

Q no

C1 yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

GQ No
O) yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of a
  
 

Doc 7 Filed 02/05/19

2105/19 BESS

 

Brief description of the property and line
on Schedule A/B that lists this property

. \
Brief 4

Line from & hb Plan co 9

Schedule A/B:

Current value of the

portion you own

Copy the value fram

Schedule A/B

Amount of the exemption you claim

Check only one box for each exemption

as QOD

 

<6
Soscrption: - $ Sop
ICD

Line from — ]
Schedule A/B:

Brief
description:
Line from

Schedule AB: —\

Brief “vy

description:

Line from
Schedule A/B:

Bret we CODA
description: Og

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B: ————

Brief
description:
Line from
Schedule AYB:. ~~

Brief
description:
Line from
Schedule A/B:
Brief
description:
Line from
Schedule A/B:. ——-—

Brief
description:

Line from
Schedule A/B:.

Official Form 106C

$

bat , ©

SO

(2 100% of fair market value, up to
any applicable statutory limit

as SOD

(2) 100% of fair market vatue, up to
any applicable statutory fimit

as_|OO

Q) 100% of fair market value, up to
any applicable statutory limit

as_X®

Q2 100% of fair market value, up to
any applicable statutory limit

as_SO

(3 100% of fair market value, up to
any applicable statutory limit

Os

CJ 100% of fair market value, up to
any applicable statutory limit

Os

O 100% of fair market value, up to
any applicable statutory limit

Os

(LD 100% of fair market value, up to
any applicable statutory limit

Os
C2) 100% of fair market value, up to
any applicable statutory limit

Os

©) 100% of fair market value, up to
any applicable statutary limit

Os

12 100% of fair market value, up to
any applicable statutory limit

Os
100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Speciflc laws that allow exemption

TL Congeart

\f U1
fi \A

I V|

Tr yf

 

page 2 to
Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page 15 of 48

Fill in this information to identify your case:

Debtor 1

Debtor 2 De Oar’ ( a

 

 

(Spouse, if filing) First Name Last Name
United States Bankruptcy Court for welt Ad Loar of Fs Y-

Ci ber
fitnouny OQ) Check if this is an

amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 1215

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
(0 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Q) Yes. Fill in all of the information below.

List All Secured Claims
Column A Column B Column C

2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately amount of claim Value of collateral Unsecured
for each claim. H more than one creditor has a particular claim, list the other creditors in Part 2.4. not deduct the that supports this portion
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim ifany

Describe the property that secures the claim: $ ) t 600 $ E> . Oe
DiFLD PUG OW) GD aD
‘ “Ae of the date you file, the claim is: Check all that apply. | + >, BO $ 3 O80

 

 

Q Contingent
QO unig
City State ZIP Code OQ Disputed
Who owes the debt? Check one. Nature of Ilen. Check ail that apply.
Q) Debtor 1 only OQ) An agreement you made (such as mortgage or secured
QO) Debtor 2 only car loan)
@ pebtor ¢ and Debtor 2 only () Statutory lien (such as tax lien, mechanic's lien)

QO Atleast one of the debtors and another Q2 Judgment tien from a lawsuit
a Other (including a right to offset)

QO) Check if this claim relates to a

one reef 7 Last 4 digits of account number Se]
| 2.2] ; f Describe the property that secures the claii _ s C ‘>
; MeN Ca ea AAR a- :

>] f] 0) As of the date you file, the claim is: Check all that apply.
cy

 

  
  

 

Q Contingent
QO unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Chack all that apply.
CO Debtor + onty () An agreement you made (such as mortgage or sacurad
Q Debtor 2 onty car loan)
Debtor 1 and Debtor 2 only OQ) Statutory tien (such as tax lien, mechanic's lien)
O Atleast one of the debtors and another O) Judgment lien from a tawsuit

O other (including a rightto offset), =
QO] Check if this claim retates to a

community debt 29 oo
Date debt was incurred Last 4 digits of account number

Add the dollar value of your entries in Column A on this page. Write that number here: fp |

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of oO
 
 

?( Roc 7 Filed 02/05/19

Case number (# known),

  
  
     

Column A Column B Column C
ti P
Additional Page follawed Amount of claim —_— Value of collateral vation
Aftar listing any entries on this page, number them beginning with 2.3, follawe Do not deduct the that supports this

by 2.4, and so forth.

 

value of collateral. claim
Dascribe the property that secures the claim: 5 arab) wt J

As of the date you file, the claim is: Check all that apply.

 

Q Contingent
QO untiquidated
Qa Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
O21 Debtor 1 only O21 An agreement you made (such as mortgage or secured
©) Debtor 2 only car loan)
© Debtor 1 and Debtor 2 only Q2 Statutory tien (such as tax tien, mechanic's ten)

Q Atleast one of the debtors and another Q) Judgment lien from a lawsuit Mo / & Vv COR
@ other (including a right to offset)

O) Check if this claim relates to a
community debt

Date debt was incurred Last 4 digits of account number > G ato
Describe the property that secures the claim: §. 5580 $ a OD $ 2 oO

O0| Ye rage SF feu]

As of the date you file, the cialm is: Check all that apply.
CI Contingent

(3 Untiquidated

Q Disputed

Nature of lien. Check all that apply.

 

    

Who OV ry! uP 4]

O Debtor 1 only OD an agreement you made (such as mortgage or secured
Q Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only O Statutory lien (such as tax lien, mechanic's lien)

C2 Atieast one of the debtors and another Judgment tien from a lawsuit A (
O Check if this claim relate: Q other (including a right to offset)
community debt ered ai 7

Date debt was incumed fit fe. | Last 4 digits of account number _{_ LING.

Cite arn Gntnte bom the property that secures the claim: 8 BO s_ 2 200 B® CO
53 E Vine Steet.

 

of the date you file, the claim is: Check all that apply.

Q Contingent
ity State ZIP QO) Unliquidated
3 Y7 Y Q) disputed
Who owas the debt? Check t/ Nature of lien. Check all that apply.
C2 Debtor 1 only C1 An agreement you made (such as mortgage or secured
debtor 2 only car foan)
2 Debtor 1 and Debtor 2 only C) Statutory lien (such as tax lien, mechanic's en)

© Atleast one of the debtors and another 1 Judgment tien from a lawsuit gto { f
@ other (including a right to offse! et )
QO) Check if this claim relates to a
community debt

Date debt was incurred Last 4 digits of account number ) EOS -

Add the dollar value of your entries in Column A on this page. Write that number here

If this is the last page of your form, add the dollar value totals from all pages.
Write that number here:

Official Form 106D Additional Page of Schedule D: Crediters Who Have Claims Secured by Property page po 0

 

 
Case 6:19-bk-00423-KSJ_ Doc 7__ Filed 02/05/19

Page 17 of 48

 
 

Fill in this information to identify your case:

Thomas O'Donnell |

 

 

Debtor 1
First Name Middie Name Last Name
Debtor 2 Theresa C ‘O'Donnell
(Spouse if, filing) First Name Middla Name Last Name !

United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

Case number / G- ( \ YY >

(if known) C1] Check if this is an
amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result In a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known), :

List All of Your PRIORITY Unsecured Claims
1. Deo any creditors have priority unsecured claims against you?

 

 

Hl No. Go to Part 2.
O ves.
[GGEIGEAB List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nenpriority unsecured claims against you?

Ono. You have nothing to report in this part. Submit this form to the court with your other schedules.
ves.

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If 2 creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1: If more
than one creditor halds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured claims fill out the Continuation Page of

 

 

 

 

Part 2.
Total claim
44 Acs/bank Of America Last 4 digits of account number 6301 $0.00
Nonpriority Creditor's Name
CoA Opened 10/06/09 Last Active
0 Acs When was the debt incurred? 8/26/10
Utica, NY 13501 =
Number Street City State ZIp Code As of the date you file, the claim is: Check ai! that apply
Who incurred the debt? Check one.
C1 Debtor 4 only CG contingent
Ht pebtor 2 only i) Unliquidated
© Debtor 1 and Debtor 2 only O disputes
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is for a. community MI student toans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bino O bebts to pension or profit-sharing plans, and other similar debts
O yes 0 other. Specify
Educational
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 14
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com 31972 Best Case Bankrupicy
Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page 18 of 48

Debtor 1 Thomas O'Donnell
Debtor2 Theresa C ‘O'Donnell

Bank Of America

Nonpriority Creditor’s Name
Nc4-105-03-14

Po Box 26012
Greensboro, NC 27410
Number Street City State Zip Code

Who incurred the debt? Check one.

O pebtar 1 only

D Debtor 2 only

W Debtor 1 and Debtor 2 only

CI Atleast one of the debtors and another

O check if this claim is for a community
debt
is the claim subject to offset?

—€0

9268 $1,381.00

Case number (if know)

Last 4 digits of account number

Opened 10/10 Last Active

When was the debt Incurred? 2/13/17 .

As of the date you file, the claim is: Chack all that apply

oO Contingent

D unliquidated

oO Disputed

Type of NONPRIORITY unsecured claim:
CO Student ioans

a) Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

 

 

 

 

 

 

 

 

 

 

 

a No O Debts to pension or profit-sharing plans, and other similar debts
O Yes WH other. Specify Credit Card
43 Berks Credit & Collections Last 4 digits of account number 6147 $135.00
Nonpriority Creditor's Name
Po Box 329 When was the debt incurred? Opened 09/14
Temple, PA 19560
Number Street City State Zp Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
C1 Debtor 4 only O contingent
WB pebtor 2 only D untiquidatea
O debtor 1 and Debtor 2 only O Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
D Check if this claim is for a community D Student toans
debt O objigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hi No O Debts to pension or profit-sharing plans, and other similar debts
Collection Attorney Jsa Healthcare
0 yes MF other Specify Corporation
Capio Partners Lic Last 4 digits of account number 5421 $708.00
Nonpriority Creditor's Name
2222 Texoma Pkwy Ste 150 When was the debt incurred? = Opened 05/16
Sherman, TX 75090
Number Street City State Zlp Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
O Debtor 1 only oO Contingent
W@ pebtor 2 only Oo Unliquidated
C1 Debtor 1 and Debtor 2 only D Disputed
D atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check if this claim is for a community O student loans
debt D2 Obtigations arising out of a separation agreement or divorce that you did nat
Is the claim subject to offset? report as priority claims
Hino O debts to pension or profit-sharing plans, and other similar debts
Collection Attorney Osceola Regional
CO yes Moines. Specify Medical Cente
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 14
Best Case Bankruptcy

Software Copyright (c) 1996-2016 Best Case,

LLC - wew.bestcasa.cam
4

‘Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page 19 of 48

Debtor 1 Thomas O'Donnell
Debtor2 Theresa C ‘O'Donnell

Case number (if know) / g 7 / oy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capital One Last 4 digits of account number 2943 $1,009.00
Nonpriority Creditor's Name
Attn: Bankruptcy Opened 07/14 Last Active
Po Box 30253 When was the debt incurred? 5/16/16
Salt Lake City, UT 84130
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O pebtor 1 only oO Contingent
I Debtor 2 only O unliquidated
D bebtor 1 and Debtor 2 only oOo Disputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Oi check if this claim is for a community O student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno DO pebts to pension or profit-sharing plans, and other similar debts
D Yes Hl other. Specify Credit Card
Capital One Last 4 digits of account number 0050 $747.00
Nonpriority Creditor’s Name "
Attn: Bankruptcy Opened 07/14 Last Active
Po Box 30253 When was the debt incurred? 5/16/16
Salt Lake City, UT 84130
Number Street City State ZIlp Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one.
H pevtor 1 only O contingent
O pebtor 2 only oO Unliquidated
C1 Debtor 1 and Debtor 2 only Oo Disputed
D1 Atieast one of the debtors and another Type of NONPRIORITY unsecured claim:
0 check if this claim is for a community CO student ioans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bro O Debts to pension or profit-sharing plans, and other similar debts
O ves HE other. Specity Credit Card
Cardworks/CW Nexus Last 4 digits of accountnumber 9596 $1,532.00
Nonpriority Creditor's Name
Attn: Bankruptcy Opened 01/14 Last Active
Po Box 9201 When was the debt incurred? 5/17/16
Old Bethpage, NY 11804
Number Street City State Zlp Code As of the date you file, the claim Is: Check all that apply
Who Incurred the debt? Check one.
O Debtor 1 only O contingent
BB Debtor 2 only O uniiquidatea
D Debtor 1 and Debtor 2 only 1 pisputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C Check if this claim is for a community O Student toans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
(s the clalm subject to offset? report as priority claims
Hino 01 Debts to pension ar profit-sharing plans, and other similar debts
O ves other. specify Credit Card
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 14
Best Case Bankruplcy

Software Copyright (c) 1996-2016 Best Case, LLC - www.besicase.com
Case 6:19-bk-00423-KSJ Doc7_ Filed 02/05/19 Page ¢ 20 of 48

* Debtor 1 Thomas O'Donnell
Debtor2 Theresa C ‘O'Donnell

 

 

Case number (if know)

 

 

 

 

 

 

 

 

 

 

 

Credit Collection Service Last 4 digits of account number 23411 $2,031.00
Nenpriority Creditor’s Name
Po Box 773 When was the debt incurred? Opened 8/22/16
Needham, MA 02494
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Whe incurred the debt? Check ane.
CD Debtor 4 only oO Contingent
Hl pebtor 2 only DO unliquidated
O pebtor 1 and Debtor 2 only D pisputea
OD Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
0 check if this claim is for a community D1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino OD pebts to pension or profit-sharing plans, and other similar debts
0 ves HM other. Specify Labcorp _
49 Credit Collections Svc Last 4 digits of account number 8920 $995.00
Nonpriority Creditor's Name
Po Box 773 When was the debt incurred? Opened 9/07/16
Needham, MA 02494
Number Street City State ZIp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
W pebtor 1 onty O contingent
© Debtor 2 only DO Untiquidatea
O Debtor 1 and Debtor 2 only C1 Disputed
D1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
D1 check if this claim is for a community C1 Student loans
debt 1 obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? teport as priority claims
|| No O Debts to pension or profit-sharing plans, and other similar debts
O ves M@ other. specity 06 Progressive
Credit One Bank Na Last 4 digits of account number 7960 $0.00
Nonpriority Creditor's Name
Opened 11/15 Last Active
Po Box 98873 When was the debt incurred? 3/02/16
Las Vegas, NV 89193
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only C1 Contingent
D Debtor 2 onty C1 unliquidated
HH debtor 1 and Debtor 2 only oO Disputed
O Atieast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community CI Student loans
debt D obligations arising out of a separation agreament or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno O dents to pension or profit-sharing plans, and other similar debts
O ves i other. Specify Credit Card
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 14

Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com

Bast Case Bankruptcy
Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page 21 of 48

Debter1 Thomas O'Donnell
Debtor2 Theresa C ‘O'Donnell

Credit One Bank Na

Nonpriority Creditor's Name

Po Box 98873
Las Vegas, NV 89193

 

Number Street City State Zip Code
Who incurred the debt? Check one.

O1 bebtor 1 only

O1 Debtor 2 only

I pebtor 1 and Debtor 2 only

CO Atleast one of the debtors and another

01 Check if this claim is for a community
debt
Is the claim subject to offset?

° Case number (it know) / OO 3

Last 4 digits of account number 5286 $0.00

Opened 03/14 Last Active
5117116

When was the debt incurred?

As of the date you file, the claim is: Check all that apply

D1 Contingent
OD untiquidatea

7 Disputed
Type of NONPRIORITY unsecured claim:

CQ student loans

o Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

 

 

Bno O bebts to pension or profit-sharing plans, and other similar debts
O ves MH other. Specify Credit Card
41
| 2 Dept Of Ed/582/nelnet Last 4 digits of account number 8649 $10,479.00

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2016 Best Case, LLC

 

Nonpriority Creditor's Name
Attn: Claims/Bankruptcy
Po Box 82505

Lincoln, NE 68501

 

Number Street City State Zip Code

Who incurred the debt? Check one.

D pebtor 1 only

@ Debtor 2 only

D1 Debtor 4 and Debtor 2 only

D Atleast one of the debtors and another

O1 Check if this claim is for a community
debt
Is the claim subject to offset?

Bno

O Yes

Opened 09/10 Last Active
10/13/14

When was the debt incurred?

As of the date you file, the claim is: Check all that apply

D Contingent

0 unliquidated

O Disputed

Type of NONPRIORITY unsecured claim:
a Student loans

oO Obligations arising out of a separation agreement or divorce that you did not
teport as priority claims

O1 debts to pension or profit-sharing plans, and other similar debts

O other. Specify
_ Educational

 

 

Dept Of Ed/582/nelnet

 

Nonpriority Creditor's Name
Attn: Claims/Bankruptcy
Po Box 82505

Lincoln, NE 68501

 

Number Street City State ZIp Code
Who incurred the debt? Check one.

C1 Debtor 1 only

a Debtor 2 oniy

0 Debtor 1 and Debtor 2 only

C1 at least one of the debtors and another

O) check if this claim Is for a community
debt
Is the claim subject to offset?

Bo
O yes

Schedule E/F: Creditors Who Have Unsecured Claims

- www.bestcase.com

Last 4 digits of account number 0536 $9,990.00

Opened 05/11 Last Active

When was the debt incurred? 10/13/14

As of the date you file, the claim Is; Check all that apply

Oo Contingent
D unliquidated

Oo Disputed
Type of NONPRIORITY unsecured clalm:

@ Student loans

QO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O pebts to pension or profit-sharing plans, and other similar debts

C1 other. Specify

 

Educational

Page 5 of 14
Best Case Bankruptcy
Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page 22 of 48

Debtor1 Thomas O'Donnell
Debtor2 Theresa C ‘O'Donnell

 

 

Case number (if know) —

 

 

 

 

 

 

 

 

 

\
44
4 Dept Of Ed/582/nelnet Last 4 digits of account number 8249 $6,274.00
Nonpriority Creditors Name
Attn: Claims/Bankruptcy Opened 10/09 Last Active
Po Box 82505 When was the debt incurred? 10/13/14
Lincoln, NE 68501
Number Street City State Zip Code AS of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
1 pebtor 1 only O contingent
WW pebtor 2 only O unliquidatea
O Debtor 1 and Debtor 2 only Oi cisputed
O Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
0 check if this claim is for a community B¥ student toans
debt O Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
au No D pebis to pension or profit-sharing plans, and other similar debts
D ves 0 other. Specify
wee Educational _ _
41
Dept Of Ed/582/nelnet Last 4 digits of account number 1036 $6,209.00
Nonpriority Creditor's Name
Attn: Claims/Bankruptcy Opened 07/12 Last Active
Po Box 82505 When was the debt incurred? ==: 10/13/14
Lincoln, NE 68501
Number Street City State Zlp Code As of the date you file, the clalm is: Check all that apply
Who incurred the debt? Check one.
O Debtor 1 only U1 contingent
Wl Debtor 2 only 0 uniiquidatea
UO Debtor 1 and Debtor 2 only O disputed
C1 Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
O1 check if this claim is for a community MI student loans
debt 0D opligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No O pebts to pension or profit-sharing plans, and other simifar debts
D yes D other. Specify
Educational
‘aa |
‘g | Dept Of Ed/582/neinet Last 4 digits of account number 0436 $5,916.00
Nonpriority Creditor’s Name
Attn: Claims/Bankruptcy Opened 05/11 Last Active
Po Box 82505 When was the debt incurred? 10/13/14
Lincoln, NE 68501
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O Debtor 1 only Oo Contingent
WF debtor 2 only OD Uniiquidatea
D Debtor 1 and Debtor 2 only Disputed
UO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O check if this claim is for a community Mi student loans
debt O obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno D1 pebts to pension or profit-sharing plans, and other similar debts
DO ves 0 other. Specity _ . _
Educational
Official Form 106 E/F Schedule E/F; Creditors Who Have Unsecured Claims Page 6 of 14

Software Copyright {c) 1996-2016 Best Case, LLC

+ www. bastcase.com

Best Case Bankruptcy
Debtor 1 Thomas O'Donnell
Debtor2 Theresa C “O'Donnell

+" | Dept Of Ed/582/neinet

Nonpriority Creditor's Name
Attn: Claims/Bankruptcy
Po Box 82505

Lincoln, NE 68501
Number Street City State Zip Code

Who incurred the debt? Check one
D1 peptor 4 only

 

HH debtor 2 only
C1 Debtor 1 and Debtor 2 only
CO Atleast one of the debtors and another

O1 check if this claim is for a community

Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page 23 of 48

Case number (if know) =

Last 4 digits of account number 8549 $5,916.00

Opened 09/10 Last Active
When was the debt incurred? 10/13/14

As of the date you file, the claim is: Check all that apply

oO Contingent
DO unliquidated

O bDisputea
Type of NONPRIORITY unsecured claim:

I student loans

 

 

debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino O Debts to pension or profit-sharing plans, and other similar debts
D Yes CI other. Specify
Educational
2 Dept Of Ed/582/nelnet Last 4 digits of account number 1136 $3,943.00

 

Nonpriority Creditor's Name
Attn: Claims/Bankruptcy
Po Box 82505

Lincoln, NE 68501
Number Street City State Zip Code

Who Incurred the debt? Check one.
D bebtor 1 only

 

H bebtor 2 only

CO Debtor 1 and Debtor 2 only

D Atleast one of the debtors and another
D Check if this claim Is for a community

Opened 07/12 Last Active
When was the debt incurred? 10/13/14

As of the date you file, the claim is: Check all that apply

Oo Contingent
D unliquidated

oO Disputed
Type of NONPRIORITY unsecured claim:

Mi student loans

 

 

 

 

 

 

 

debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No 01 Debts to pension or profit-sharing plans, and other similar debts
D yes U other. Specify
Educational
Dept Of Ed/582/nelnet Last 4 digits of account number 8049 $3,829.00
Nonpriority Creditor's Name — — _
Attn: Claims/Bankruptcy Opened 10/09 Last Active
Po Box 82505 When was the debt incurred? 10/13/14
Lincoln, NE 68501
Number Street City State Zlp Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one.
O Debtor 1 only oO Contingent
BW pebtor 2 only 0 untiquigatea
D1 Debtor 1 and Debtor 2 only 1 disputed
© Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O check if this claim is for a community MI student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno O Debts to pension or profit-sharing plans, and other similar debts
O yes O other. Specify
Educational
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 14

Software Copyright (c) 1996-2016 Best Case, LLC - www.besicase.com

Best Case Bankruptcy
Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page 24 of 48

Debtor 1 Thomas O'Donnell
Debtor2 Theresa C ‘O'Donnell

 

 

Case number (if know) } —l \O 1 a3

 

 

 

 

 

 

 

 

 

 

Dept Of Ed/582/netnet Last 4 digits of account number 8149 $3,137.00
Nonpriority Creditor's Name ~
Attn: Claims/Bankruptcy Opened 10/09 Last Active
Po Box 82505 When was the debt incurred? 10/13/14
Lincoln, NE 68501
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D bettar 1 only Oo Contingent
BB debtor 2 only 0 unliquidated
OO Debtor 1 and Debtor 2 only C1 oisputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured clalm:
O check if this claim is for a community MI student oans
debt O Obligations arising out of a separation agreement or divorce that you did not
Js the claim subject to offset? report as priority claims
a No O Debts to pension ar profit-sharing plans, and other similar debts
O yes © other. Specity
Educational
4.2)
1 Dept Of Ed/582/nelnet Last 4 digits of account number 8349 $2,188.00
Nonpriority Creditor's Name
Attn: Claims/Bankruptcy Opened 11/09 Last Active
Po Box 82505 When was the debt incurred? 10/13/14
Lincoln, NE 68501
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D debtor 1 only O contingent
W pebtor 2 only D untiquidated
D Debtor 1 and Debtor 2 only OQ) disputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community MI student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
{s the claim subject to offset? report as priority claims
Hino O1 pebts to pension or profit-sharing plans, and other similar debts
es ther. Speci
Oy C1 other. Specify
Educational
Dept Of Ed/582/nelnet Last 4 digits of account number 8449 $1 ,565.00
Nonpriority Creditor's Name
Attn: Claims/Bankruptcy Opened 11/09 Last Active
Po Box 82505 When was the debt incurred? 10/13/14
Lincoln, NE 68501
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 pebtor 1 only oOo Cantingent
WB pebtor 2 only Oo Unliquidated
O Debtor 1 and Debtor 2 only 1 disputed
C1 Atieast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is fora community MI student oans
debt oO Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
a No D debts to pension or profit-sharing plans, and other similar debts
D yes D other. specify
. Educational
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 8 of i4

Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debter1 Thomas O'Donnell
Debtor2 Theresa C ‘O'Donnell

Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page 25 of 48

“OD o-

Case number (if know}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com

Globalreceiv Last 4 digits of account number 9958 $1,034.00
Nonpriority Creditor's Name
2703 N Highway 75 When was the debt Incurred? Opened 4/03/17
Sherman, TX 75090
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D peter 1 only Oo Contingent
a Debtor 2 only oO Unliquidated
O Debtor 1 and Debtor 2 only oO Disputed
O Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community O student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No D Debts to pension or profit-sharing plans, and other similar debts
0 Yes @ other. Specify Osceola Regional Hospital
Midland Funding Last 4 digits of accountnumber 1113 $1,215.00
Nonpriority Creditor's Name
Attn: Bankruptcy When was the debt incurred? Opened 12/16
Po Box 939069
San Diego, CA 92193
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D bebtor 1 only C1 contingent
& pebtor 2 only oO Unliquidated
D Debtor 1 and Debtor 2 only C1 Disputed
D atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community O student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Wino O1 Debts to pension or profit-sharing plans, and other similar debts

Factoring Company Account Credit One
O ves @ other. Specify Bank N.A.
Midland Funding Last 4 digits of account number 6607 $1,027.00
Nonpriority Creditors Name
Attn: Bankruptcy When was the debt Incurred? Opened 10/16
Po Box 939069
San Diego, CA 92193
Number Street City State ZIp Code As of the date you file, the clalm is: Check all that apply
Who incurred the debt? Check one.
WB vebtor 1 only Oo Contingent
O Debtor 2 only D1 unliquidated
O Debtor 1 and Debtor 2 only O pisputea
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O) Check if this claim ts for a community C1 student toans
debt D oObiigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
|_| No O pebts to pension or profit-sharing plans, and other similar debts
Factoring Company Account Synchrony

O yes WH other. Specify Bank

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 9 of 14

Best Case Bankruptey
 

Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page 26 of 48

Debtor 1 Thomas O'Donnell
Debtor2 Theresa C ‘O'Donnell

 

9 -O0

Case number (if know)

 

 

 

 

 

[é? | Midland Funding Last 4 digits of account number 4844 $806.00
Nonpriority Creditor's Name
Attn: Bankruptcy When was the debt incurred? Opened 09/16
Po Box 939069
San Diego,CA92193
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Ml bentor 1 only oO Contingent
D Debtor 2 only O unliquidated
CD Debtor + and Debtor 2 only D Disputed
DO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 student loans
debt CO obligations arising out of a separation agreement or divorce that you did not
\s the claim subject to offset? report as priority claims
Mino O debts to pension or profit-sharing plans, and other similar debts
Factoring Company Account Credit One
O ves I other. Specify Bank N.A.
Midland Funding 7 Last 4 digits of account number 0071 $698.00
Nonpriority Creditors Name —
Attn: Bankruptcy When was the debt incurred? Opened 11/16
Po Box 939069
San Diego, CA 92193
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who Incurred the debt? Check one.
B Debtor 1 only © Contingent
D debtor 2 only 0 unliquidated
D Debtor 1 and Debtor 2 only Oo Disputed
D Atleast one of tha debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C1 student loans
debt QO Obiigations arising out of a separation agreement or divorce that you did not
Is the claim subject ta offset? report as priority claims
Hino O Debts to pension or profit-sharing plans, and other similar debts
Factoring Company Account Synchrony
O yes @ other. Specify ‘Bank _ _
Portfolio Recovery Last 4 digits of account number 5103 $928.00

 

Nonpriority Creditor's Name
Po Box 41067
Norfolk, VA 23541

 

Number Street City State ZIp Code

Who incurred the debt? Check one.

O Debtor 1 only

i pebtor 2 only

C1 Debtor 1 and Debtor 2 only

CO Atleast one of the debtors and another

C1 Check if this claim is for a community
debt
is the claim subject to offset?

Bno
O Yes

When was the debt Incurred? Opened 12/20/16

As of the date you file, the clalm is: Check alt that apply

Oo Contingent
OD) unliquidated

0 Disputed
Type of NONPRIORITY unsecured claim:

OO Student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

CJ cebts to pension or profit-sharing plans, and other similar debts

MM other. Specity 08 Synchrony Bank

 

 

Official Form 106 E/F

Software Gapyright (c) 1996-2016 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 10 of 14
Best Case Bankruptcy
Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page 27 of 48

Debtor1 Thomas O'Donnell
Debtor2 Theresa C “O'Donnell

 

 

Case number (if know)

 

 

 

 

 

 

Prird Cus Ac Last 4 digits of account number 4554 $1,247.00

Nonpriority Creditor's Name

. Opened 01/13 Last Active

Cscl Dispute Team N8235-04m When was the debt incurred? 5/17/16

Des Moines, IA 50306

Number Street City State Zlp Cade As of the date you file, the claim Is: Check all that apply

Who incurred the debt? Check one.

CO debtor 1 only D1 Contingent

Hi bebtor 2 only 0 Uniiquidated

D debtor 4 and Debtor 2 only Oo Disputed

DO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:

O check if this claim Is for a community D student loans

debt O Obligations arising out of a separation agreement or divorce that you did not

Is the claim subject to offset? report as priority claims

no D Debts to pension of profit-sharing plans, and other simitar debts

O yes MH other. Specify Charge Account -
Synchrony Bank/Amazon Last 4 digits of account number 5103 $0.00

Nonpriority Creditor's Name

Attn: Bankruptcy Opened 09/13 Last Active

Po Box 956060 When was the debt incurred? 5/07/16

Orlando, FL 32896

Number Street City State Zip Code As of the date you file, the claim is: Check all that apply

Who incurred the debt? Check one.

01 debtor 1 only O centingent

Debtor 2 only 1 untiquidated

O Debtor + and Debtor 2 only oO Disputed

CZ Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:

O Check if this claim is for a. community 1 student ioans

debt oO Obligations arising out of a separation agreement or divorce that you did net

Is the claim subject to offset? report as priority claims

Hino D Debts to pension or profit-sharing plans, and other similar debts

DO ves Mother. Specify Charge Account

Synchrony Bank/Amazon Last 4 digits of accountnumber 7541 $0.00

 

 

Nonpriority Creditor's Name
Attn: Bankruptcy

Po Box 956060

Orlando, FL 32896

Number Street City State Zlp Code

Who incurred the debt? Check one.

@ pebior 4 only

D Debtor 2 only

DD Debtor 1 and Debtor 2 only

D1 Atleast one of the debtors and another

O check if this claim is fora community
debt
Is the claim subject to offset?

Hi No
DO yes

Opened 12/15 Last Active

When was the debt incurred? 4/22/16

As of the date you file, the claim is: Check all that apply

Oo Contingent
OO Untiquidated

O pisputea
Type of NONPRIORITY unsecured claim:

O student loans

Oo Obligations arising out of a separation agreement or divorce that you did nat
report as priority claims

D Debts to pension or profit-sharing plans, and other similar debts

Hl other. specity Charge Account

 

Official Form 106 E/F
Software Copyright (c) 1996-2016 Best Case, LLC

Schedule E/F: Creditors Who Have Unsecured Claims

+ www. bestcase.com

Page 11 of 14
Best Case Bankruptcy
Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page

“Debtor 1“ Thomas O'Donnell
Debtor2 Theresa C ‘O'Donnell

 

8 of 4
“OD

Case number (if know)

 

 

 

 

 

 

Synchrony Bank/PayPal Cr Last 4 digits of account number 4315 $0.00
Nonpriority Creditor's Name
Attn: Bankruptcy Opened 01/16 Last Active
Po Box 956060 When was the debt incurred? 4/13/16
Orlando, FL 32896 _ ___
Number Street City State Zip Code As of the date you file, the clalm is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only im Contingent
oO Debtor 2 only Oo Unliquidated
D1 debtor 1 and Debtor 2 only oOo Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
U Check if this claim is for a. community C1 student loans
debt O obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
Hino D1 nebts to pension or profit-sharing plans, and other similar debts
O ves 8 other. Specify Credit Card

4.3

3 Synchrony Bank/Walmart Last 4 digits of account number 5963 $1 | 37.00

Nonpriority Creditor's Name
Attn: Bankruptcy Opened 11/04/12 Last Active
Po Box 956060 When was the debt incurred? 5/03/17
Orlando, FL 32896
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one.
D1 Debtor 4 only CO Contingent
D Debtor 2 only DO untiquidatea
a Debtor 1 and Debtor 2 only oO Disputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured clalm:
D check if this claim is for a community D1 student toans
debt O Obligations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
Hino O bebts to pension or profit-sharing plans, and other similar debts
Dyes @ other. Specity Charge Account

Synchrony Bank/Walmart Last 4 digits of account number 5955 $416.00

Official Form 106 E/F

 

Nonpriority Creditor's Name

Attn: Bankruptcy

Po Box 956060

Orlando, FL 32896 _
Number Street City State Zlp Code

Who incurred the debt? Chack one.

MF pebtor 1 only

CO pebtor 2 only

O Debtor 1 and Debtor 2 only

O Atleast ane of the debtors and another

O Check if this claim is fora community
debt
Is the claim subject to offset?

a No
O ves

Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Opened 11/04/12 Last Active
SOT

When was the debt incurred?

As of the date you file, the claim ts: Check all that apply

O Contingent
D unliquidated

CO Disputed
Type of NONPRIORITY unsecured claim:

DO student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O pebts to pension or profit-sharing plans, and other similar debts

Ml other. Specify Charge Account

 

 

Page 12 of 14
Best Case Bankruptcy
4.3
5

Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page 29 of 48

Debtor 1 Thomas O'Donnell
Debtor2 Theresa C “O'Donnell

The Bureaus Inc

 

Nonpriority Greditor's Name
650 Dundee Rd

Ste 370

Northbrook, IL 60062

 

Number Street City State ZIp Code

Who incurred the debt? Check one.

Wl bebtor 1 only

O pebtor 2 only

01 Debtor 1 and Debtor 2 onty

C1 atieast one of the debtors and another

O Check if this claim Is for a community
debt
Is the claim subject to offset?

Case number (it know) —19-0OOYo>

Last 4 digits of account number 9275 $465.00

When was the debt incurred? Opened 11/16

 

As of the date you file, the claim is: Check all that apply

oO Contingent
D unliquidated

OD Disputed
Type of NONPRIORITY unsecured claim:

DB student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

 

 

 

 

 

 

 

 

 

 

 

 

Hino O Debts to pension or profit-sharing plans, and other similar debts
Dyes HH other. Specity Collection Attorney Capital One N.A.
43 . +
lg Tidewater Finance Co Last 4 digits of accountnumber 3195 $1,408.00
Nonpriority Creditor's Name
Opened 01/15 Last Active
Po Box 41067 P
When was the debt incurred? 42/30/16
Norfolk, VA 23541
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
O Debtor 1 only Oo Contingent
D Debtor 2 only CO) untiquidated
BB debtor 1 and Debtor 2 only Oo Disputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check if this claim is for a. community O student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
(s the claim subject to offset? report as priority claims
a No D pebts to pension or profit-sharing plans, and other similar debts
D ves W other. Specify Charge Account
Transworld Sys Inc/33 Last 4 digits of account number 8734 _ $254.00
Nonpriority Creditor's Name
Tsi When was the debt incurred? Opened 02/16
Po Box 15630
Wilmington, DE 19850
Number Street City State ZIlp Cade As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only CO contingent
Wi pebtor 2 only D Unliquidated
D1 Debtor 1 and Debtor 2 only D Disputed
D1 Atleast one of tha debtors and another Type of NONPRIORITY unsecured claim:
O1 check if this claim is for a community C1 Student toans
debt CO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino O Debts to pension or profit-sharing plans, and other similar debts
Collection Attorney Best Care Emergency
Ol ves M ciner. Speciy Physicians
List Others to Be Notified About a Debt That You Already Listed
Official Form 106 E/F Schedule E/F:; Creditors Who Have Unsecured Clalms Page 13 of 14
Best Case Bankrupicy

Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com
, Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page 30 of 48
Debtor 1 “Thomas O'Donnell
Debtor2 Theresa C ‘O'Donnell Case number (if know) / C }
Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
ig trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you

have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

ba

GEEZ Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

 

Tatal Claim
6a. Domestic support obligations 6a. $ 0.00
Total oo

claims

from Part 1 6b. Taxes and certain other debts you owe the government 6b. $ 0,00

6c. Claims for death or personal injury while you were intoxicated 6c. $ 0.00

6d. Other. Add all other priority unsecured claims. Write that amount here. 6d. $ 0.00

6e. Total Priority. Add lines 6a through 6d. 6e. $ 0,00

Total Claim
6f. Student loans 6f. $ 59,446.00
SOO

Total
claims

from Part 2 6g. Obligations arising out of a separation agreement or divorce that 0.00

you did not report as priority claims 69 So
6h. Debts to pension or profit-sharing plans, and other similar debts Sh. 3 0.00
6i. Other. Add all other nonpriarity unsecured claims. Write that amount Gi.
Othe $ 19,173.00
6}. Total Nonpriority. Add lines 6f through 6i. gj. $ 78,619.00
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 14 of 14

Software Copyright (¢} 1996-2016 Best Case, LLC - www.bestcase.com Best Casa Bankruptcy
Case 6:19-bk-00423-KSJ Doc 7 Filed 02/05/19 Page 31 of 48 ©

Fill in this information to identify your case:

  

 

 

Debtor 1 ‘ Thomas O'Donnel!
First Name Middle Name Last Name |

Debtor 2 Theresa C "O'Donnell

(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

case number quepaniaee — /9-D0%I)
1 Check if this is an

Of known}
amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
WB No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
C1 Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cefl phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or tease is for
Name, Number, Streel, City, State and ZIP Coda ,
21
Name
Number Street
City . State ZIP Code
2.2 f
Name
‘Number Street ss si—tti‘—sSsS™SCS a
City State ZIP Code
2.3
Name
“Number Steet
. City State ZIP Code
24
Name ~ — oO ~
‘Number. Street —t—i“‘“‘s™S™S™S*S*S*S*SOOO
“City State ZIP Code
25
Name
Number Street
—___Ciy State ZIP Code
Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1996-2017 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case 6:19-bk-00423-KSJ Doc 7 Filed 02/05/19 Page 32 of 48

Fill in this information to identify your case:

 

 

Debtor 1 ‘ Thomas O'Donnell -

First Name “"“MiddleName tastName—t—“ts—SSSOSOSCS
Debtor 2 Theresa C ‘O'Donnell
(Spouse ff, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

Case number @Oibonhes. | q- sy o>

(if known) O Check if this is an
: amended filing

Official Form 106H
Schedule H: Your Codebtors 12/15

 

 

 

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. !f two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill It out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

Bno
Dyes

2. Within the last B years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

BE No. Go to line 3.
CI Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 4106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2.

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Name, Number, Street, City, State and ZIP Code Check all schedules that apply:
3.1! O Schedule D, line
Name O Schedule E/F, line
O Schedule G, line __
Number Street
Cily State ZIP Code
3.2 | _ OO Schedule D, line _
Name C1 Schedule EF, line
C1 Schedule G, line
Number Street
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors Page 4 of 1

Software Copyright (c) 1996-2017 Bast Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page 33 of 48

Fill in this information to identif

 

Debtor 1 Thomas O'Donnell _

| pebtor 2 Theresa C ‘O'Donnell
| (Spouse, if filing)

 

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

| :
[Case number @eanaesa | 9- OOYX> Check this is

(if known) 1 An amended filing

0 A supplement showing postpetition chapter
13 income as of the following date:

Official Form 1061 MM7DDIVYYY
Schedule |: Your Income 42/15

 

 

 

 

Be as complete and accurate as possible. !f two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplytng correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. lf you are separated and your spouse is not filing with you, do not include information about your spouse, !f more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

 

 

Describe Employment
1. Fillin your employment . .
information. Debtor 1 Debtor 2 or nonfiling spouse
If you have more than one job, @ Employed C1 Employed
attach a separate page with Employment status a
information about additional C1 Not employed Not employed
employers. :
Occupation Self Employed
Include part-time, seasonal, or .
self-employed work. Employer's name Self Employed

 

Occupation may include student Employer's address
or homemaker, if it appties.

 

How long employed there?

EXER Give Details About Monthly income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

 

If you or your non-tiling spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

Far Debtor 1 For Debtor 2 or
hon-filing spouse

List monthly gross wages, salary, and commissions (before all payroll
2. deductions). If not paid monthly, calculate what the monthly wage would be. 2 $ 0.00 «§ 0.00

3. Estimate and list monthly overtime pay. 3. +8 _ 0.00 + 0.00

4. Calculate gross Income. Add line 2 + line 3. 4.13 0.00 | $ 0.00 |

 

Official Form 1061 Schedule I: Your Income page 1
Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page 34 of 48

Debto’'1 Thomas O'Donnell 9 Y,
Debtor2 Theresa C ‘O'Donnell _ Case number if known) OGinota igo =| 7 OT O0Ya,

 

 

 

 

 

 

 

 

 

 

For Debtor 1 For Debtor 2 or
_ _non-filing spouse
Copy line 4 here ee US 0.00 $ 0.00
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a $0 0.00
5b. Mandatory contributions for retirement plans 5b.  $ 000 $ 0.00
5c. Voluntary contributions for retirement plans 5c. $ 000 § 0.00
5d. Required repayments of retirement fund loans 5d. § 0.00 § 0.00
5e. Insurance 5e. § 0.00 $ 0,00
5f. Domestic support obligations Sf. § 0.00 $ ~~ 9.00
5g. Union dues §g. F 0.00 «6§ 0.00
5h. Other deductions. Specify: Sh.+ § 0.00 + & 0.00
6. Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h. 6 $ 0.00 «6 0.00
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. % S$ 000 $ 0.00.
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. § §,280.25 $ 0.00
8b. Interest and dividends 8 $ 000 $ 0.00
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. &. $ 0.00 $ 0.00
8d. Unemployment compensation 8d. $ Q.00 $ 0.00
8e. Social Security Be. §$ 0.00 $ 0.00
8f. Other government assistance that you regularly receive -
include cash assistance and the vaiue (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: ar) 0.00 «6 0.00
89. Pensionorretirementincome |. |§ = © & § 900 $ 0.00
8h. Other monthly income. Specify: 8h.t $ —900+S 0.00
9. Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h. 9. |% 5,280.25. /s 0.00
o J) ee
=|$ 5,280.25

 

10. Calculate monthly income. Add line 7 + line 9. 10. Is. 5,280.25 | +) $ 0.00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. |

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list In Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 411. +$ 0.00

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies

 

 

$ 5,280.25
Combined —
monthly income
13. Do you expect an increase or decrease within the year after you file this form?

No.
0 Yes. Explain: [20 yr old not able top contribute

 

 

Official Form 1061 Schedule I: Your Income page 2
“

. Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page 35 of 48

Fill in this information to identify your case:

 

 

 

 

Debtor 1 Thomas O'Donnell Check if this is:
O Anamended filing
Debtor 2 Theresa C ‘O'Donnell © Asupplement showing postpetition chapter
(Spouse, if filing) 13 expenses as of the fallowing date:
| United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA | “MM/DDIYYYY — ”
| mg
t fs |
| Case number / } =~ } O oe 5
| (if known)

 

Official Form 106J
Schedule J: Your Expenses 1245

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Describe Your Household
1. Is this a joint case?
01 No. Go to line 2,
@ Yes. Does Debtor 2 live ina separate household?

BNo
O Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents? ([] No
Do not list Debtor 1 and Hes. Fill out this information for Dependent’s relationship to O dent’s Does dependent
Debtor 2. * each dependent.............. Debtor 1 or Debtor 2 age live with you?

Do not state the CNo
dependents names. Daughter 16 ves

(1 No
Daughter student 20 Byes
ONo
O Yes
OONo
DO Yes

   

 

 

 

3. Do your expenses inciude HNno
expenses of people other than o
yourself and your dependents? Yes

Ewa Estimate Your Ongoing Monthly Exp

 

 

Estimate your expenses as of your bankruptcy filing date unless you are using this farm as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is fiied. If this is a supplemental Schedu/e J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included It on Schedule J: Your income
{Official Form 1061.)

 

4. The renta! or home ownership expenses for your residence. Include first mortgage 0.00
payments and any rent for the ground or lot. 4% :

If not included in line 4:

4a. Real estate taxes da. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 125.00.
4d. Homeowner's association or condominium dues 445 0.00
5, Additional mortgage payments for your residence, such as home equity loans ar 0,00

Official Form 106J Schedule J: Your Expenses page 1
~ Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page 36 of 48

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Thomas O'Donnell ] o
Debtor2 Theresa C ‘O'Donnell _ Case number (if known) _-
6, Utilities:
6a. Electricity, heat, natural gas 6a S$ 150.00
6b. Water, sewer, garbage collection 6b. $ 100.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 180.00
6d. Other. Specify: cell phones 6d So 180,00
lawn care _ $ 10.00
pest control ee $ 10.00
7. Food and housekeeping supplies 7. $ 867.00
8. Childcare and children’s education costs 8. $ 0.00
9. Clothing, laundry, and dry cleaning 9. $ 225.00
10. Personal care products and services 10. $ 50.00
11. Medical and dental expenses 14. $ 300.00
12, Transportation. Include gas, maintenance, bus ortrainfare. =
Do not include car payments. 12. $ 279.00
13. Entertainment, clubs, recreation, newspapers, magazines, and books 413. $ 80.00
14, Charitable contributions and religious donations 46 0,00.
15. Insurance,
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a. $ 0.00
15b. Health insurance 15b. $ 0.00
15c. Vehicle insurance 15¢. $ 0.00
15d. Other insurance. Specify: 15d. $ 9.00
16. Taxes. Do not include taxes deducted from your gay or included in lines 4 or 20.
Specify: 16. § 0.00
17. Installment or lease payments:
17a. Car payments for Vehicle 1 17a. $ 0.00
17b. Car payments for Vehicle 2 17>. 3 — 0.00,
17c. Other. Specify: 17c. $ 0.00
17d. Other. Specify: 17d. $ 0.00
18. Your payments of alimony, maintenance, and support that you did not report as —_
deducted from your pay on line 5, Schedule /, Your income (Official Form 106}). 18. $ 0.00
19. Other payments you make to support others who do not five with you. $ 0.00
Specify: 19.0
20. Other real property expenses not included In lines 4 or 5 of this form or on Schedule I: Your Income.
20a. Mortgages on other property 20a. § 0.00
20b. Real estate taxes 20b. $ - “0.00
20c. Property, homeowner's, or renter’s insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d.$ °° | 0.00
20e. Homeowner's association or condominium dues 20e. $ 0.00
21. Other: Specify: _ cifgarettes 21. +$ 365.00
dog food & vet +8 43.00
Sporisfees +s 200.00_
school supplies +$ 35.00
22. Calculate your monthly expenses
22a. Add lines 4 through 21. $ 3,169.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $
22c. Add tine 22a and 22b. The result is your monthly expenses. $ 3,169.00
23. Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income} from Schedule |. 23a. $ 5,280.25
23b. Copy your monthly expenses from line 22c above. 23b. -$ ___3,169.00
23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income. Y 23¢. | § 2,114.25

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
modification to the terms of your mortgage?

No.

 

 

0D Yes. | Explain heres

 

Official Form 106J Schedule J: Your Expenses page 2
Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page 37 of 48

 
 

Fill in this information to identify your case:

 

 

 

| Debtor 1 Thomas O'Donnell

i First Name Middle Name " "Last Name ~ -
Debtor 2 Theresa C ‘O'Donnell

(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

coer eine. P- DOYS
(if known) ° (1 Check if this is an

L . oe . amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 42/15

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules, Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

| Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

m No

0 Yes. Name of person Attach Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature {Official Form 119)

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and ’
that they are true and correct.
X Is{Thomas O'Donnell tye O X fs! Theresa C ‘O'Donnell
Thomas O'Donnell Theresa C ‘O'Donnell

Signature of Debtor 1 Signature of Debtor 2 j
oe DA P/ QO tt A319

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2017 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page 38 of 48

— FILED

Fill in this information to identify your case:

Debtor 1 Thomas O'Donnell FEB - 5 2019

 

 

 

First Name Middle Name Last Name
Debtor 2 Theresa C “O'Donnell Clerk, U.S. Bankruptcy,
{Spouse if, filing) First Name ~ “Middle Name — “~~Last Name ~ ~ ~ ;

Orlando Division
United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

Case number eam [9-60%O3

| (if known) 1 Check if this is an
amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 4116

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number {if known). Answer every question,

(GERXHME Give Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

© Married
O Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

HM No
1 Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and terntories include Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

No
Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Explain the Sources of Your Income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

 

O No
W@Yes. Fill in the details.

 

 

Debtor 1 Debtor 2

Sources of income Gr@ss income Sources of income Gross income

Check allt that apply. (before deductions and Check all that apply. (before deductions

exclusions} and exclusions)

From January 1 of current year until [1 Wages, commissions, $3,500.00 Bl wages, commissions, $0.00
the date you filed for bankruptcy: bonuses, tips bonuses, tips

@ Operating a business CO) Operating a business

Official Form 107 Statement of Financial Affairs for tndividuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page 3#9ofG¥a>3,

 

 

 

Debtor1 Thomas O'Donnell
Debtor2 Theresa C ‘O'Donnell Case number (if known) ACI
ETE Oe
Debtor 1 . Debtor 2
Sources of income Gross income Sources of income Gross Income
Check ail that apply. (before deductions and Check all that apply. {before deductions
exclusions) and exciusions)
For last calendar year: CO wages, commissions, $55,000.00 — @ Waves, commissions $0.00
(January 1 to December 31, 2017) —_ bonuses, tips bonuses tips ‘
Wf Operating a business C1] Operating a business
For the calendar year before that: 1 Wages, commissions, $54,828.00 MB wages, commissions, $0.00
(January 1 to December 31, 2016 } bonuses, tips bonuses, tips
WW Operating a business C1 Operating a business

 

5. Did you recelve any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

 

O No
MH Yes. Fill in the details.
Debtor 1 Debtor 2
Sources of income Gross income from Sources of income Gross income
Describe below. each source Describe below. (before deductions
(before deductions and and exclusions)
exclusions)
For the calendar year before that: $0.00 retirement cash out $118.00

(January 1 to December 31, 2016 }

 

 

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?
( No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
0 wo. Go to line 7.
O Yes List below each creditor to whom you paid a total of $6,425" or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do

Not include payments to an attorney for this bankruptcy case.
* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

™@ Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

WNo. Goto line 7.

D Yes List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obfgations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor’s Name and Address Dates of payment Total amount Amount you Was this payment for ...
pald still owe
Official Form 107 Statement of Financial Affairs for Individuais Filing for Bankruptcy page 2

Software Copyright (c} 1996-2017 Bast Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Plog AD AEG

Debtor1 Thomas O'Donnell

Debtor2 Theresa C ‘O'Donnell Case number (if known) RDC)

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives, any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and

alimony.

HM No

O Yes. List all payments to an insider.

Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
Include payments on debts guaranteed or cosigned by an insider.

 

M@ No

0 Yes. List ali payments to an insider

insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid stillowe Include creditor's name

Giza Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any fawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.

O No
Yes. Fill in the details.

 

Case title Nature of the case Court or agency Status of the case
Case number

Bank of America NA Mortgage Osceola County Clerk of M@ Pending

v foreclosure Court oo |
Theresa O'Donnell et ail 4 Courthouse Sq oO conchae d
2016 CA 2914-MF Kissimmee, FL 34741

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

HM No. Goto line 11.
© Yes. Fill in the information below.
Creditor Name and Address Describe the Property Date Value of the
: property
Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

H No
O Yes. Fill in the details.
Creditor Name and Address Describe the action the creditor took Date action was Amount

taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

B No
O Yes

Official Form 107 Statement of Financlal Affairs for individuals Filing for Bankruptcy page 3

Software Copyright (c) 1995-2017 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case 6:19-bk-00423-KSJ Doc7_ Filed 02/05/19 PAG-COTR>
Debtor1 Thomas O'Donnell

Debtor 2 Theresa C ‘O'Donnell Case number (if known)
4

List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
BM No

OD Yes. Fill in the details for each gift.
Gifts with a total value of more than $600

Describe the gifts Dates you gave Value
per person the gifts
Person to Whom You Gave the Gift and we
Address: e

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
H No

C1 Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed Dates you
more than $600

contributed
Charity's Name “
Address (Number, Street, City, State and ZIP Cade}

List Certain Losses

Value

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

O No
@ yes. Fill in the details.

Describe the property you lost and Describe any insurance goverage for the loss Date of your Value of property
how the loss occurred

Include the amount that insurance has paid. List pending loss lost
insurance claims on tine 33 of Schedule A/B: Property.

handtools est $500 business was robbed, no insurance 1124118

$500.00

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
O No

HM Yes. Fill in the details.
Person Who Was Paid

Description and:yalue of any property Date payment Amount of
Address transferred 4 or transfer was payment
Email or website address # made
Person Who Made the Payment, if Not You
LAW OFFICE OF PAUL L. URICH, P.A. $3580-690=$2890 in plan 10/17 $3,580.00
1510 E. COLONIAL DR.

SUITE 204
Orlando, FL 32803

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

@ No
O Yes. Fill in the details.
Person Who Was Paid

Description and value of any property Date payment Amount of
Address transferred : or transfer was payment
made
Official Form 107 Statement of Financia! Affairs for Individuals Filing for Bankruptcy page 4
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
 

Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Pagé $2,749 D3
Debtor1 Thomas O'Donnell

Debtor 2 _Theresa C ‘O'Donnell 7 Case number (if known) SE EE

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement.

W No
O Yes. Fill in the details.

Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred ~ payments received or debts made

paid in exchange
Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)

M No
C1 Yes. Fill in the details.

Name of trust Description and value of the property transferred Date Transfer was
made

List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

H No
O Yes. Fill in the details.

Name of Financial Institution and Last4diglts of | Type of account or Date account was Last balance

Address (Number, Street, City, State and ZIP account numbeft: instrument closed, sold, before closing or

Code) : moved, or transfer
transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or ather depository for securities,
cash, or other valuables?

@ No

O Yes. Fill in the details.

Name of Financial Institution Who else had access to it? Describe the contents Do you still
Address (number, Street, City, State and ZIP Code) Address (Number, Street, City, have it?

State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

M No
0 Yes. Fill in the details.
Name of Storage Facility Who else hae or had access Describe the contents Do you still
Address (Number, Street, City, Stata and ZIP Code) to it? have it?
Address (Number, Street, City,
State and ZIP Code)

GEE identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
for someone.

@ No

O Yes. Fill in the details.

Owner's Name Where is the property? Describe the property Value
Address (Number, Street, City, State and ZIP Code} (Number, Street, City, State and ZIP

Coda)
umvae Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

@ Environmental jaw means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

Software Copyright (c} 1996-2017 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page/48-60469-9
Debtor1 Thomas O'Donnell
Debtor 2 Theresa C ‘O'Donnell Case number (if known) CRRA

toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, poliutant, contaminant, or simifar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24, Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

@ No

O Yes. Fill in the details.
Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it

ZIP Cade)

25. Have you notified any governmental unit of any release of hazardous material?

@ No
O Yes. Fill in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it
ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

H No
O Yes. Fill in the detaits.
Case Title Court or agency Nature of the case Status of the
Case Number Name case
Address (Number, Street, City,
State and ZIP Code)

Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
CUA sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
OA member of a limited liability company (LLC) or limited liability partnership (LLP)
DA partner in a partnership
D1 An officer, director, or managing executive of a corporation
© An owner of at least 5% of the voting or equity securities of a corporation
0 No. None of the above applies, Go to Part 12.

Yes. Check all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Employer Identification number
Address Do not include Social Security number or ITIN.
(Number, Strest, City, State and ZIP Code) Name of accountant or bookkeeper
Dates business existed
O'Donnell's Glass, LLC Glass installation EIN: XX-XXXXXXX
1705 Massachusetts Ave
Saint Cloud, FL 34769 Vicky Todaro From-To 2041 to date

2675 Willow Glen Circle
Kissimmee, FL 34444

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com Best Case Bankrupicy
Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Padgé74diOtasss

Debtor1 Thomas O'Donnell
Debtor2 Theresa C “O'Donnell Case number (if known) ERED

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include ail financial
institutions, creditors, or other parties.

HM Wo
Os Yes. Fill in the details below.
Name Date Issued
Address
(Number, Street, City, State and ZIP Code)
GENEERE Sign Below

 

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers

are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

/si Thomas O'Donnell |
Thomas O'Donnell
Signature of Debtor 1

Signature of Debtor 2
pate “DS 3Z 7014 Date D/3 / q

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?
HNo

D Yes

is! Theresa C ‘O'Donnell
Theresa C ‘O'Donnell

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
Bno

D Yes. Name of Person . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy

Software Capyright (c) 1996-2017 Best Case, LLC - www.bestcase.com

page 7

Best Case Bankruptcy
Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page 45 of 48

Fillin this information to identity your case: F | LE D
ower , THOYWON OY) ITE
Mei OW FEB ~5 2

Debtor 2 ‘i

(SI , AH +

ite ey MU - Clerk, U.S. Bankruptcy,
mone Ltt mane Orlando Division
§;

 

Case number C2) Check if this is an
(if known) =e amended filing

 

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 is

 

if you are an individual filing under chapter 7, you must fill out this form if:

@ creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must fife this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

(Flamie List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the

information below.
Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C7
Creditor's (2 Surrender the property. O No
name:
Q) Retain the property and redeem it. D Yes
Description of

property ©) Retain the property and enter into a
securing debt: Reaffirmation Agreement.

C) Retain the property and [explain]:

 

 

 

Creditor's Q) surrender the property. QI No
name:

C) Retain the property and redeem it. O Yes
Depatey on of Q Retain the property and enter into a
securing debt: Reaffirmation Agreement.

O Retain the property and [expiain}:
Creditors Q] Surrender the property. OC) No
name:

() Retain the property and redeem it. OQ ves
eee on of ( Retain the property and enter into a
securing debt: Reaffirmation Agreement.

U Retain the property and [explain}:
Creditor's (3 Surrender the property. OINo
name:

() Retain the property and redeem it. QO ves
oer of CJ Retain the property and enter into a
securing debt: Reaffirmation Agreement.

O Retain the property and explain}:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page 46 of 48

Debtor 1 Case number (if known),
Firat Name Middle Name Last Mame

franz: Your Unexpired Personal Property Leases

 

For any unexpired personal property tease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases WI the tease be assumed?
Lessors name: Ono
Description of leased O Yes
property:

Lessors name: O No

Description of leased Ol ves

property:

Lessors name: UNo

Description of leased Ql] ves

property:

Lessor’s name: CO No
O] Yes

Description of leased

property:

Lessor’s name: CI No
O) Yes

Description of leased

property:

Lessor’s name: No
O Yes

Description of leased

property:

Lessor’s name: ONo
Q Yes

Description of leased
property:

Sign Below

 

Under penalty of perjury, | declare that { have Indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

x ope Orwell x

Signature of Debtor 1

AEE

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

 

 
Check one box only as directed in this fann aad ia

j , he} a ee CR RL ET OLD)
Debtor 1 Y"} () 7 (i . eR Oe f

a widale
Debtor 2 | @ 1. There is no presumption of abuse.
(Spouse, If filing) First Name . og

(2 2. The calculation to determine if a presumption of
fe Aon abuse applies will be made under Chapier 7
United States FIG VV Court for the: District of Means Test Calculation (Official Form 122A-2).
Case emer
(FP kenown)

O) 3. The Means Test does not apply now because of
qualified military service but it could apply later.

 

 

 

Q) Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly income 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space Is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of

 

Abuse Undor § 707(b)(2) (Official Form 122A-1Supp) with this form. F | LE
Catculate Your Current Monthly Income
1. What Is your marital and filing status? Check one only. FEB - 2 209
©) Not married: Fill out Column A, lines 2-11.
@ Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11. Clerk, U.S. Bankru picy,

Orlando Division

Q Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

O} Married and your spouse is NOT filing with you. You and your spouse are:

Q Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are tiving apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly Income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the incame for all 6 months and divide the total by 6.
Fill in the result. Do nat include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property In one column only. If you have nothing to report for any line, write $0 in the space.

 

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions
(before al! payroll deductions). sO 5 O
3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. s_O) sO
4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not CQ
filled in. Do not include payments you listed on line 3. $ sO
5. Neen from operating a business, profess! Debtor’ Debtor 2
Gross receipts (before all deductions) 99,000 s_O_
Ordinary and necessary operating expenses ~ sAfOo gs CO
Net monthly income from a business, profession, or farm $9100 $_0) perv, AS) ( CO $ ©)
6. Net Income from rental and other real property Oe! 1 Oaht
Gross receipts (before all deductions) $ ) § ¢ ;
Ordinary and necessary operating expenses -~$ { ) ~$ ( )

Net monthly income from rental or other real property $ QO $ ( ) voPyy, $ O $ QO
7. interest, dividends, and royalties 35 1Q ) $s ©)

 

Official Form 122A-1 Chapter 7 St of Your Current Monthly | page 1

 
 

Case 6:19-bk-00423-KSJ Doc7 Filed 02/05/19 Page 48 of 48

Debtor 1 Tygmont =o 0 Paull Case number (known) | g -00 Tas

 

 

 

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ { ) $.
Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. instead, list it here: ow...
For you $
For your spouse. $
9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ C ) $

10, income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or internationat or domestic
terrorism. If necessary, list other sources on a separate page and put the total below.

: doyticn 2 AE

 

 

o s
Total a ts from separate pages, if any. + s530D + $mQXOO.

 

 

 

 

 

 

11. Calculate your total current monthly income. Add linas 2 through 10 for each -
column. Then add the total for Column A to the total for Column B. sA0D * 5 HOO WAS
Total current
monthly income
[yuwss Determine Whether the Means Test Appiles to You :
12. Calculate your current monthly income for the year. Follow these steps: :
12a. Copy your total current monthly income from line 11. Copy line 11 here> sD5QO ;
Multiply by 12 (the number of months in a year). x 12 ;
42b. The result is your annual Income for this part of the form. 12b. sao, Oh)

13. Calculate the median family income that applies to you. Follow these steps:

Fil in the state in which you live. Flog KA

Fill in the number of people in your household.

0
Fill in the median family income for your state and size of household. 43. | sf ge

To find a fist of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

14. How do the jines compare?

14a“@@_ Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. C1 Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

EEE oo

By signing here, | declare under penalty of perjury that the information on this

«ome OP owl x

femant and in any attachments is true and correct.

     

Signature of Debtor 1 Signature of Debtor 2
Date Date p) 2 | |
MM LYYYY MM? OD /

If you checked line 14a, da NOT fill out or file Form 122A-2.
if you checked line 14b, fill out Form 122A~2 and file it with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
